PER CURIAM.
Upon two complaints by The Florida Bar, this Court appointed a referee to conduct a hearing regarding Ward’s alleged misconduct. Ward tendered a conditional guilty plea for consent judgment, acknowledging his violation of Disciplinary Rules 1-102(A)(1), 1-102(A)(6), 6-101(A)(3), 7-101(A)(2), 7-101(A)(3), and 9-102(B)(4) of the code of Professional Responsibility. The referee recommended that Ward be found guilty in accordance with his conditional plea and that he be suspended from the practice of law for a period of ninety (90) days, plus one-year probation with quarterly reports, and payment of costs.
Neither side contests the referee’s report which we hereby adopt. Robert J. Ward is hereby suspended from the practice of law for a period of ninety (90) days effective April 8, 1985, thereby giving respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients. Respondent shall not accept any new business. Respondent is placed on probation for a period of one year and shall file quarterly reports with The Florida Bar.
Judgment for costs in the amount of $1,069.00 is hereby entered against respondent, for which let execution issue.
It is so ordered.
ADKINS, Acting C.J., and ALDERMAN, MCDONALD, EHRLICH and SHAW, JJ., concur.